EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please CANCEL claims 14-17

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-17 directed to an apparatus non-elected without traverse.  Accordingly, claims 14-17 have been cancelled.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 3/28/2018.  It is noted, however, that Applicant has not filed a certified copy of the KR10-2018-0036174 application as required by 37 CFR 1.55.  It is also noted that the Examiner contacted Electronic Priority Document Exchange and was informed that if Applicant wants a retrieval attempt, a PTO/SB/38 must be submitted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, or render obvious, the washing machine as recited in claim 1.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Kim (US 2018/0274164) or Park et al.  (US 2018/0274154), to further have the dissolving unit as claimed, in particular, with respect to the structure of the dissolving unit at the partition wall and bottom surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711